                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA            )
ex rel. GURPREET MAUR, M.D.,        )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                        No. 1:17-cv-01079-STA-jay
                                    )
ELIE HAGE-KORBAN, M.D., DELTA       )
CLINICS, PLC d/b/a THE HEART and    )
VASCULAR CENTER OF WEST             )
TENNESSEE, COMMUNITY HEALTH         )
SYSTEMS, INC., KNOXVILLE HOLDINGS, )
LLC d/b/a TENNOVA HEALTHCARE,       )
JACKSON HOSPITAL CORPORATION        )
d/b/a REGIONAL HOSPITAL OF JACKSON, )
and DYERSBURG HOSPITAL COMPANY,     )
LLC, d/b/a DYERSBURG REGIONAL       )
MEDICAL CENTER,                     )
                                    )
       Defendants.                  )


                 ORDER GRANTING PLAINTIFF’S MOTION TO SEAL
                       ORIGINAL COMPLAINT (ECF NO. 1)


       Before the Court is Plaintiff/Relator’s (“Plaintiff”) Unopposed Motion to Seal Original

Complaint, which was filed on August 13, 2019. (ECF No. 28.) For the reasons that follow, the

Motion is GRANTED.

                                        BACKGROUND

       On April 25, 2017, Plaintiff filed suit alleging that Defendants violated the False Claims

Act when they billed government insurance for unnecessary cardiac testing. (ECF No. 1.) In

support of Plaintiff’s allegations, he lists information pertaining to five patients, including each



                                                 1
patient’s individual identifying Medical Record Number (“MRN”). Pursuant to statute, the

original Complaint was filed under seal.

          On April 29, 2019, the United States of America declined to intervene in this action.

Pursuant to the Court’s Order (ECF No. 24), the original Complaint was unsealed on April 30,

2019, consequently making the patients’ MRNs publicly available.

          Following the Court’s Order (ECF No. 24), Plaintiff amended his Complaint to include

additional information.1 In the Amended Complaint, the patients’ MRNs were omitted, with

initials in their stead. (ECF No. 25.) The Amended Complaint is not under seal. (See id.)

Accordingly, Plaintiff asks the Court to seal the original Complaint—which, upon the filing of the

Amended Complaint, is no longer pertinent—containing the patients’ MRNs. (ECF No. 28.)

Defendants do not oppose Plaintiff’s Motion. (Id.)

                                             ANALYSIS

          Courts have long recognized a “strong presumption in favor of openness” as to court

records. Brown & Williamson, 710 F.2d 1165, 1179 (6th Cir. 1983). “The burden of overcoming

that presumption is borne by the party that seeks to seal them.” Shane Grp., Inc. v. Blue Cross

Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (citing In re Cendant Corp., 260 F.3d

183, 194 (3d Cir. 2001)). “The burden is a heavy one: ‘Only the most compelling reasons can

justify non-disclosure of judicial records.’” Id. (quoting In re Knoxville News–Sentinel Co., 723

F.2d 470, 476 (6th Cir. 1983)). Even if the motion to seal records is unopposed, the Court must

nevertheless set forth “specific findings and conclusions ‘which justify nondisclosure to the

public.’” Shane Grp., Inc., 825 F.3d at 306 (quoting Brown & Williamson Tobacco Corp. v.

F.T.C., 710 F.2d 1165, 1176 (6th Cir. 1983)).



1
    Plaintiff also made several stylistic, formatting, and non-substantive changes.
                                                   2
        In deciding whether to seal the Complaint, the Court must consider (1) the public’s interest

in the litigation subject matter, (2) whether the information sought to be sealed is required by

statute to be maintained in confidence, and (3) innocent third parties’ privacy interests. Shane

Group, Inc., 825 F.3d at 305-08. The Court will address each in turn.

        As to the first factor, the public has great interest in the allegations against Defendants.

Plaintiff alleges that a physician and multiple healthcare providers in west Tennessee submitted

false claims to government insurance programs for wholly unnecessary testing. (ECF Nos. 1 and

25.) These allegations do not only concern those who have undergone such testing: they concern

all citizens who, through their tax dollars, fund government insurance programs.

        Sealing the original Complaint, however, would not preclude the public from learning of

the allegations against Defendants. The Amended Complaint—which is not sealed—contains the

same allegations. Furthermore, the Amended Complaint provides more information than the

original Complaint, as the Amended Complaint includes several exhibits not attached to the

original Complaint. Because the information is readily available to the public through the

Amended Complaint, the public’s interest in accessing the original Complaint is de minimis.

        As to the second and third factors, the Court looks to HIPAA. “HIPAA embodies

Congress’ recognition of ‘the importance of protecting the privacy of health information in the

midst of the rapid evolution of health information systems.’” Wade v. Vabnick-Wener, 922 F. Supp.

2d 679, 687 (W.D. Tenn. 2010) (quoting South Carolina Med. Assoc. v. Thompson, 327 F.3d 346,

348 (4th Cir. 2003)). HIPAA protects from unauthorized disclosure “individually identifiable

health information,” defined as “any information, including demographic information collected

from an individual, that . . . is created or received by a health care provider . . . [and] relates to the

past, present, or future physical or mental health or condition of an individual, the provision of



                                                    3
health care to an individual, or the past, present, or future payment for the provision of health care

to an individual, and . . . identifies the individual[.]” 42 U.S.C. § 1320d(6); see 45 C.F.R. §

160.103.

          Here, the MRNs connected to the pertinent medical information fall under HIPAA’s

umbrella of protected private information. In Plaintiff’s Amended Complaint, the patients’ MRNs

are exchanged for initials, and the identifying information in the attachments is redacted.

(Compare, e.g., ECF No. 25 at 20 with ECF No. 1 at 19.) In light of HIPAA and the patients’

privacy interest, the Court finds no reason for the MRNs to be publicly available in the unsealed

original Complaint.

                                           CONCLUSION

          For the foregoing reasons, the Court finds that the interests served in sealing the original

Complaint are compelling. The Court’s findings and conclusions justify nondisclosure to the

public.     The Amended Complaint (ECF No. 25) remains available. Therefore, the Motion is

GRANTED. The original Complaint (ECF No. 1) shall remain2 under seal.

          IT IS SO ORDERED.

                                        s/ S. Thomas Anderson
                                        S. THOMAS ANDERSON
                                        CHIEF UNITED STATES DISTRICT JUDGE

                                        Date: August 26, 2019.




2
 Pursuant to Plaintiff’s Counsel’s request, the original Complaint was sealed on August 1, 2019,
pending the Court’s determination.
                                                   4
